— Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered February 27, 1987, upon a verdict convicting defendant of the crimes of robbery in the first degree, kidnapping in the second degree, criminal possession of stolen property in the second degree and criminal possession of a forged instrument in the second degree.
Defendant forfeited his right to be present at trial by failing to return to the trial following a recess after being repeatedly warned by County Court that such a failure would result in continuation of the trial in his absence (see, People v Sanchez, 65 NY2d 436; People v Reed, 148 AD2d 809). County Court made sufficient inquiry into the surrounding circumstances to determine that defendant’s failure to appear was deliberate, and was therefore justified in proceeding with the trial in absentia (see, People v Bennett, 162 AD2d 825).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.